El Juez Asociado Sr. Wolf,
emitió la opinión del tri bunál.
En este caso habiendo pagado el apelado la suma de $853.86, que el apelante debía a otra persona, insiste dicho apelante en que devolvió dicha cantidad al apelado. Hubo verdadero conflicto en la prueba aducida por ambas partes en el pleito. Además de las partes, dos testigos fueron pre-sentados durante el juicio, que declararon en sentido más o menos favorable para el apelante. Se mostraron en el juicio los libros del apelado pero solamente contenían el asiento *277del crédito contra el apelante, existiendo además dos saldos efectuados mediante pagarés entre las partes, de donde se excluía necesariamente el pago liecho por el apelante de la referida suma. El primer pagaré fué por la suma de $2,391.40. El apelante pagó $1,300 y otorgó un nuevo pagaré por $1,091.40 que es el pagaré objeto de esta acción. Sostiene el apelante que la expresada cantidad de $853.86 debió habérsele abo-nado en cuenta, o no debía habérsele cargado o incluido en ninguno de dichos saldos. La corte no dió crédito a las de-claraciones de los dos testigos que no eran parte en el pleito, llegó a la conclusión de que no se presentó como prueba do-cumento o prueba documental a favor del apelante y dictó, por tanto, sentencia por la totalidad de la suma reclamada.
No podemos insistir demasiado en el hecho de que la pre-ponderancia de la prueba no depende del número de testigos y el apelado presentó robusta prueba documental y testifical para sostener su reclamación, respecto a la cual no tenemos razón para dudar después de las conclusiones a que llegó la corte. Además, toda la prueba documental incluyendo los dos pagarés por saldo, era favorable para el apelado y se necesitaría una prueba muy fuerte para destruir la que de tal modo fué presentada. Verdaderamente que "existieron otras circunstancias en el caso que confirman la conclusión a que llegó la corte, entre otras, las gestiones hechas por el apelante en la fecha en que hizo el nuevo pagaré.
El demandante también apeló y señala cómo error el he-cho de que la corte debió haber concedido costas no solamente porque las costas y honorarios de abogado estaban incluidos en el pagaré objeto de esta acción, sino también porque'po-día considerarse al demandado como litigante temerario. Ha-biendo finalmente la corte llegado a la conclusión de que ha-bía de dársele crédito al demandante y a sus testigos y no a los del demandado, y apreciando las demás circunstancias ■ reseñadas en el caso, entendemos que la defensa alegada mostraba necesariamente temeridad por-parte del demanda-*278do y que la corte debió también haber concedido costas y ho-norarios al demandante, independientemente del contrato del demandado. Sin embargo, el pagaré qxie se reclama no dejó lugar a duda.
.La sentencia dictada por la Corte de Distrito de San Juan debe confirmarse en cuanto declara con lugar la deman-da condenando al demandado a pagar al demandante la su-ma de $1,091.40, con intereses legales desde la interposición de la demanda hasta la fecha en que el pago se verifique, y revocarse en cuanto no hace especial condena de costas, con-denando en su lugar al demandado al pago de costas y hono-rarios de abogado.

Confirmada la sentencia apelada que condena al demandado al pago de $1,091.40 con inte-reses legales y revocada en cuanto no hace mención especial de costas, condenándolo en su lugar al pago de costas y honorarios de abogado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.